DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-7 are currently under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2 and 5 recite a coolant with initial weight of water and “initial” weight of glycol solvent.  The term “initial” appears to imply that the weight of the water will change and glycol solvent will change over time during a process.  However, the instant claims are directed to a composition, which is not varying.  Therefore, the instant claims 1-2 and 5 are vague and indefinite.  The dependent claims 3-4 and 6-7 are also rejected since they depend on vague and indefinite parent claims 1-2 and 5.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-7 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hull et al. “Analysis of Ethylene Glycol-Based Engine Coolant As A Vehicle Fire Fuel”, ISFI 2008, pg. 263-274, International Symposium on Fire Investigation Science and Technology(Hull).
Hull teaches an ethylene based coolant with varying amounts of ethylene glycol and water.  Table 4 of Hall further shows coolant with 70-90% ethylene and 10-30% water. 
Regarding claims 1-2 and 5, since Hull teaches the same or significantly similar amounts of ethylene glycol and water, the water in the coolant of Hull would have inherently hydrogen-bound to a molecule of ethylene glycol with expected success.  The coolant of Hull will have substantially excess of glycol molecules not hydrogen-bounded as claimed.  Additionally, since the coolant composition of Hull is the same as claimed coolant composition, one of ordinary skill in the art would have expected the same property from the coolant composition of Hull, including the claimed intrinsically safe from steam explosion when circulated as a principal coolant in a pyrometallurgical furnace cooler.
Regarding claim 3, Hull further teaches adding corrosion inhibitors(page 365, under “Engine Coolants”.
Regarding claims 6-7, the excess amount of ethylene glycol would have inherently function as the claimed means of preventing the absorption of water or humidity and the claimed means for desiccating free water or humidity.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hull.
The teachings of Hull is discussed in section 6 above.  
Regarding claim 4, the amount of water as taught by Hull encompasses the claimed water concentration, with or without corrosion inhibitors.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248. The examiner can normally be reached Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/           Primary Examiner, Art Unit 1733